Title: General Orders, 20 April 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh April 20th 82.
                            Parole.
                            C. Signs.
                        
                        The regimental pay masters are to apply to the Assistant Clothier Genl for such a number of shoes as are
                            actually wanting in the several regiments the Strictest Oeconomy must be made use of in this necessary Article.
                        The Armourers and men who have been employed in making Cartridges under the direction of the Commandant of
                            Artillery are to be still continued in that service—No artificer from the line is to be retaind by the Quarter Master of
                            West Point, except he first obtains a certificate from the Commanding officer of the Garrisons that such an Artificer is
                            absolutely requisite for such a particular purpose, in which case Major General Heath will be pleased to give the
                            necessary order for a limitted time only.
                    